Citation Nr: 1418457	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for a left ear scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2013, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that additional evidence was associated with the Veteran's claims file after the September 2011 statement of the case. The agency of original jurisdiction (AOJ) has not considered this new evidence, and the appellant has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2013). However, inasmuch as the additional evidence is cumulative of evidence already of record, the appellant is not prejudiced by the Board's consideration of the appeal at this time. Bernard v. Brown, 4 Vet.App. 384 (1993).

In January 2009, the RO, in part, denied service connection for bilateral hearing loss and tonsillitis.  The Veteran indicated his disagreement with this decision and a statement of the case was issued in May 2010.  The Veteran did not, however, file a timely VA Form 9 or its equivalent. See Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). These issues are therefore not in appellate status and are not before the Board.





FINDING OF FACT

The service-connected left ear scar is shown to be productive of a disability picture that more nearly approximates that of scar that is painful on palpation.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 percent, but no more, for the service-connected left ear scar have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.

In this case, since the May 2010 rating decision granted the Veteran's claim of service connection for a left ear scar, his claim has been substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below.

The September 2011 statement of the case, under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In this case, the record contains the Veteran's service treatment records, VA medical records, private medical records, VA examination reports, articles from the internet, statements from the Veteran and his spouse, and the February 2013 hearing transcript.  

The Board notes that while the appellant is in receipt of Social Security Administration (SSA) disability benefits, given his age, under 42 U.S.C. § 402, his SSA disability award was automatically converted to 'old age' benefits by the time he turned 65.  Further, Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  See 68 F.R. 71210 (December 22, 2003).  Accordingly, since the Veteran is 72 years old, there is no VA duty to secure any records from that agency.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in April 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise.

While the Veteran and his spouse appear to have argued that the Veteran's scar had increased in severity since his April 2010 VA scar examination, the Board finds that a new examination is not necessary because there is sufficient evidence on file for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Indeed, the record contains numerous VA treatment records which discuss the Veteran's skin and ears and were created after the April 2010 VA examination.  Further, the Veteran, his spouse, and his representative described the current state of his left ear scar in detail during the February 2013 hearing. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in February 2013 as detailed in the Introduction. 

During the February 2013 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and solicited additional information to support the Veteran's claim.  The hearing transcript also reflects that the Veteran was aware of the concept of an increased rating claim and what evidence was required to substantiate his claim. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The disability has not changed and a uniform evaluation is warranted.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008. The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).

In this case, the Veteran filed his claim in April 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The service-connected left ear scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the head, face or neck).

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for one characteristic of disfigurement.

A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.

A 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The visible or palpable tissue loss and gross distortion or asymmetry criteria are conjunctive. See Melson v. Derwinski, 1 Vet.App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet.App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet.App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

III. Analysis 

As an initial matter, the Board notes that in addition to his left ear scar, the Veteran is in receipt of compensation under 38 U.S.C.A. § 1151 for dermatitis.  The record reflects that this disability has resulted in lesions that on both sides of his head, including his ears, which ache.  See an October 2007 VA treatment record. 
It is well established that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet.App. 181, 182 (1998).

As the medical evidence of record indicates that the Veteran's lesions and sores are symptoms of his dermatitis and not the result of his service-connected left ear scar these symptoms cannot be used in evaluating the Veteran's increased rating claim for a left ear scar. 

During the April 2010 VA examination, the Veteran's scar was described as an 8 mm x 2 mm, transverse laceration on the anterior aspect of the left ear.  It was nontender, nonadherent with normal texture and no evidence of instability.  The examiner stated that the scar was not depressed or elevated, did not have keloid formation and was of normal pigmentation.  There was no distortion of his face, induration or inflexibility. 

During the February 2013 hearing, the Veteran's spouse indicated that there was a discoloration of the Veteran's ear.  Specifically, that the scar was described as hypo-pigmented.  See the hearing transcript, page 4.  It was agreed that the scar was not raised or depressed and the surface area was less than 39 square centimeters.  While the Veteran indicated that his scar was noticeable if someone was looking at his ear, he did not argue, and the record does not reflect, that there is a gross distortion or asymmetry of paired features. 

In this capacity the Board observes that under Note 3 of Diagnostic Code 7800, the adjudicator may "take into consideration unretouched color photographs when evaluating under these criteria." 

Here, the Veteran has submitted unretouched color photographs which include pictures of his ears.  Based on a review of these photos, the Board, in its capacity as the finder of fact, finds that gross distortion or asymmetry is not present. This finding is consistent with the VA examination report, VA treatment records, and the Veteran's testimony during the February 2013 hearing. 

Accordingly, none of the eight characteristics of disfigurement have been met.  Gross distortion or asymmetry of one feature or paired set of features has not been shown, and there is no evidence of visible or palpable tissue loss.

While an initial compensable rating for the Veteran's left ear scar is not warranted under Diagnostic Code 7800, the Board will consider whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

In this case, diagnostic codes 7801 and 7802 are not applicable because these diagnostic codes apply to scars which are not located on the head, face or neck.  Further, as the Veteran's scar has not been described as unstable, application of Diagnostic Code 7803 is also not warranted.

Diagnostic Code 7804 provides that scars which are superficial, painful on examination warrant a 10 percent rating.  Since the Veteran indicated that his scar causes him pain during the February 2013 hearing, a 10 percent rating is warranted.

Diagnostic Code 7805 instructs to rate based on the limitation of function of the affected part.  While cognizant that the Veteran has alleged that his left ear scar has resulted in bilateral hearing loss, this claim was specifically denied by the RO in January 2009.  Further, notwithstanding the Veteran's unsupported assertions, there is no evidence which tends to suggest that the Veteran's left ear scar results in bilateral hearing loss, or any other type of functional impairment. 

For these reasons, the Board finds that a 10 percent rating is the highest rating that is assignable for the service-connected left ear scar. To that extent only, the appeal is allowed.


IV. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Veteran has indicated that in addition to pain, he will experience a "tingling" sensation that is associated with changing weather.  See the hearing transcript, page 5. Accordingly, the Board finds that the Veteran's disability picture has not been contemplated by the ratings schedule.

Since the available schedular criteria do not adequately contemplates the Veteran's level of disability and symptomatology, the Board will address the second and third questions posed by Thun.  

Upon review, however, the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his left ear scar.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran is unemployed.  While the Veteran has reported that he retired due to skin problems associated with his dermatitis and not his left ear scar.  After reviewing the record, the Board finds no indication that the Veteran's left ear scar caused him any unusual employment impairment.

The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no evidence that the left ear scar would have marked interference with employment.  See Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his dermatitis caused him to retire, he has not alleged that his service-connected left ear scar renders him unemployable.  The issue of entitlement to TDIU is therefore not before the Board. 


ORDER

A rating of 10 percent residual left ear scar is granted, subject to the controlling regulation applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


